—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Connell, J.), dated April 15, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The plaintiff failed to come forward with sufficient evidence to rebut the defendant’s initial showing that he did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Thus, summary judgment dismissing the complaint was properly granted to the defendant (see, Licari v Elliott, 57 NY2d 230). Bracken, Acting P. J., S. Miller, McGinity and Schmidt, JJ., concur.